DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed 26 October 2021 and the IDS filed 4 March 2022.  
Claims 1-8 have been amended and are hereby entered.
Claims 9-11 have been added.
Claims 1-11 are currently pending and have been examined. 
The Examiner notes that the Examiner of Record is no longer Benjamin Fang.  The Examiner of Record in now Jennifer M. Anda
This action is made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 March 2022 has been acknowledged by the Examiner and has been taken into consideration.

Response to Arguments and Remarks
Drawings
Figure 8 was objected to the non-final office action.  The Applicant has amended Figure 8 and have overcome the drawing objection.  The drawings have been accepted and entered into the application.  Accordingly, the objection to the drawing has been withdrawn
Specification
The specification was objected to for having informalities. Applicant’s amendments and remarks on page 12 have overcome the objection to the specification.  The Examiner has entered the amendment to the Specification.  Accordingly, the objection to the specification is withdrawn.  
Claim Rejections - 35 USC § 102 and 103
Claims 1-3 and claim 5 were rejected under 35 USC § 102 as being anticipated by Japanese Patent Application No. 2006137263 to Hiroshi et al. ("Hiroshi").  Claim 4 was rejected under 35 U.S.C. § 103 as being unpatentable over Hiroshi in view of Japanese Patent No. 6237256. Claim 6 was rejected under 35 U.S.C. § 103 as being unpatentable over Hiroshi in view of US Patent Application Publication No. 2020/0317194 to Yan et al. ("Yan").  Claims 7-8 were rejected under 35 U.S.C. § 103 as being unpatentable over Hiroshi in view of US Patent Application Publication No. 2020/0384999 to Ohmura et al. ("Ohmura"). 
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Hiroshi fails to disclose at least the feature of "set the target vehicle speed to a first target vehicle speed in a first situation in which the lane tracing control is not being executed; set the target vehicle speed to a second target vehicle speed which is lower than the first target vehicle speed in a second situation in which the lane tracing control is being executed". The Applicant points to the Examiner’s reliance of Hiroshi pg. 6, par. 1, lines 1-4 for the teaching of the vehicle speed in a second situation in which the lane tracing control is being executed stating that: 
Paragraph 1 on page 6 of Hiroshi states that the appropriate speed VKS or the appropriate lateral acceleration GySK during execution of the LKAS control mode is changed to the appropriate speed VS or appropriate lateral acceleration GyS in the non-executed state of the LKAS control mode. As such, the appropriate speed for both LKAS control and non-LKAS control is the same.”
The Examiner agrees that the provided citation of Hiroshi within the office action dated 26 July 2021 introduces some ambiguity due to the translation. The Examiner disagrees with the Applicant’s interpretation of the translation and notes that the full citation and the interpretation of the Examiner includes the phrase “change to a smaller value than”.  The Examiner interpreted “the control change unit 65 changes the appropriate speed VSK or the appropriate lateral acceleration GySK during execution of the LKAS control mode to the appropriate speed VS or the appropriate lateral acceleration GyS in the non-execution state of the LKAS control mode. Change to a smaller value than.” to mean that when the LKAS control mode is being executed the appropriate speed for traveling through the curve VSK is set to a smaller value than the initial appropriate speed (Vs) without LKAS on.  This interpretation is further bolstered by the description on the last paragraph of page 6 which discusses that the appropriate speed (Vs) to the LKAS appropriate speed (VSK) when the LKAS is in operation and further changing the target speed to a lower speed in accordance with the changed appropriate speed (see for example the description on the last paragraph of page 6).
Nonetheless, in view of this ambiguity the Examiner has further explained the support for this claim limitation within the rejection itself as well as below in response to Applicant’s arguments.  
Hiroshi teaches in many passages that the speed of the vehicle in a second situation in which lane control is executed is lower than that the speed of the vehicle in a first situation in which the lane control is not being executed.  For example, Figure 5 teaches the appropriate speed for the vehicle with no lane control is Vs and the appropriate speed for a vehicle with lane control is Vsk. The Examiner notes in all instances shown in Figure 5, wherein the speed is shown on the x-axis, the appropriate speed for the vehicle with lane control (Vsk) is lower than the vehicle without lane control (Vs).  
On page 7, the second full paragraph, Hiroshi teaches “The appropriate speed VS or the appropriate lateral acceleration GyS is set to be equal to or higher than the upper limit speed VKH or the upper limit lateral acceleration GyKH corresponding to the upper limit value of the assist torque output from the EPS actuator 18 during execution of the LKAS control mode.”
On page 2, paragraphs 3 and 8, Hiroshi teaches that “the appropriate vehicle state setting means calculates an appropriate speed or an appropriate lateral acceleration that can pass the curve appropriately…The setting means sets the appropriate speed or the appropriate lateral acceleration to be equal to or higher than the speed corresponding to the upper limit value set by the steering control means...”
Further, Hiroshi even teaches that the lower speed limit of the second situation is lower than the same speed limit of the first situation (without lane control).  See at least Hiroshi page 3, paragraph 3 teaches “When the steering control is executed, the operation lower limit speed or the operation lower limit lateral acceleration is changed to be lower than that in the steering control non-execution state.”
The Examiner notes that the shaded in portion of figure 5 shows the lane control region (LKAS control mode execution region) which illustrates that the LKAS mode is carried out a speeds below the upper limit VKH. 
Hiroshi also teaches a first target speed VO1 (see at least Hiroshi, page 7, fourth full paragraph) and a second target speed that is smaller than the first target speed VO1 (see at least Hiroshi, spanning page 7 and 8). The Examiner notes that based on the steps shown in Figure 7 of Hiroshi, that VO1 corresponds to the vehicle operating without LKAS (the first situation), and VO2 corresponds to the vehicle operating with LKAS (the second situation).  
Accordingly, the Examiner submits that Hiroshi teaches that the target vehicle speed to a first target vehicle speed in a first situation in which the lane tracing control is not being executed; set the target vehicle speed to a second target vehicle speed which is lower than the first target vehicle speed in a second situation in which the lane tracing control is being executed.
In response to Applicant's argument with respect to the timing and rapidness of actuating the safety device, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Finally, the Applicant submits that Hiroshi fails to disclose currently amended claim 1 feature of "end the speed management control in response to a driver of the vehicle performing a first operation to an accelerator pedal or a second operation to one set of turn lamps" recited in claim 1. Applicant’s arguments with respect to this feature of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Otake (US PG Pub. 2017/0232973) is relied upon for this feature as discussed in the rejection below.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2006137263), herein referred to as Hiroshi in view of Otake US Patent No. 2017/0232973, hereinafter "Otake").  
Regarding claim 1, Hiroshi teaches,
A vehicle control device comprising:
sensing devices configured to acquire information on at least a traveling state of a vehicle (pg. 1, par. 3, lines 4-5, vehicle state detecting means for detecting the vehicle state of the own vehicle);
actuators configured to control the traveling state of the vehicle (pg. 3, par. 9, lines 5-6, brake actuator... and the EPS actuator); and
a control unit (pg. 4, par. 4, line 1, control device) configured to:
execute a speed management control to let the vehicle travel using the information and the actuators in such a manner that a vehicle speed of when the vehicle is traveling in a curve section does not exceed a target vehicle speed serving as an upper limit speed (pg. 6, par. 1, lines 9-12, the operating unit 64 sets the target speed at the time of passing the curve so that the current speed VP of the host vehicle detected when passing the curve or the estimated current lateral acceleration GyP is equal to or lower than the upper limit speed VKH or the upper limit lateral acceleration GyKH); and
execute a lane tracing control to let the vehicle travel using the information and the actuators in such a manner that the vehicle travels along a lane in which the vehicle is traveling, in a time period from a start time point at which a predetermined start condition becomes satisfied to an end time point at which a predetermined end condition becomes satisfied (pg. 1, par. 3, lines 18-end, Steering control means for controlling the steering of the host vehicle so that the host vehicle travels along the travel path recognized by the vehicle and the steering Control change means),	
wherein the control unit is configured to:
set the target vehicle speed to a first target vehicle speed in a first situation in which the lane tracing control is not being executed (pg. 4, par. 6, lines 1-2, appropriate vehicle speed setting unit 62 calculates the speed of the vehicle (proper speed VS) that can properly pass through this curve. In this embodiment, the LKAS control is not being executed); and
set the target vehicle speed to a second target vehicle speed which is lower than the first target vehicle speed in a second situation in which the lane tracing control is being executed (see at least Hiroshi pg. 7, the second full paragraph, “The appropriate speed VS or the appropriate lateral acceleration GyS is set to be equal to or higher than the upper limit speed VKH or the upper limit lateral acceleration GyKH corresponding to the upper limit value of the assist torque output from the EPS actuator 18 during execution of the LKAS control mode.” And pg. 6, par. 1, lines 1-4, “control change unit 65 changes the appropriate speed VSK or the appropriate lateral acceleration GySK during execution of the LKAS control mode to the appropriate speed VS or the appropriate lateral acceleration GyS in the non-execution state of the LKAS control mode. Change to a smaller value than.” When the LKAS control mode is being executed, the appropriate speed for traveling through the curve VSK is set to a smaller value than the initial appropriate speed without LKAS control VS).
Hiroshi does not teach the control unit further configured to end the speed management control in response to a driver of the vehicle performing a first operation to an accelerator pedal or a second operation to one set of turn lamps.  
Otake teaches teach the control unit further configured to end the speed management control in response to a driver of the vehicle performing a first operation to an accelerator pedal or a second operation to one set of turn lamps (see at least Otake Abstract, and ¶22 “Therefore, in a case when the accelerator pedal changes from the operating state to the non-operating state and then again changes to the operating state within the aforementioned threshold time under the situation where the acceleration override is prohibited (that is, a case when the specific driving operation has occurred), it is highly likely that the operation is performed by the driver who is not in the abnormal state. According to the aforementioned aspect, in a case when the driver can be surely determined not to be in the abnormal state as described above, the acceleration override is permitted and the forcible deceleration is stopped.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi with the aforementioned feature Otake to utilize the accelerator pedal to end the speed management control because as Otake teaches, the purposeful movement of the pedal by the driver indicates the driver’s clear intention to accelerate.   
Regarding claim 2, the combination of Hiroshi and Otake teach all elements of claim 1. Hiroshi further teaches, the vehicle control device according to claim 1, wherein the control unit is further configured to:
determine, as a first upper limit lateral acceleration, an allowable upper limit value of an acceleration acting on the vehicle in a vehicle width direction of the vehicle in a period when the vehicle travels in the curve section in the first situation (pg. 4, par. 6, lines 6-10, calculates a lateral acceleration (appropriate lateral acceleration GyS) that is allowed when the curve recognition unit 61 appropriately passes through the curve… Next, the appropriate vehicle speed setting unit 62 calculates the speed of the vehicle that causes the vehicle to generate this lateral acceleration. In this embodiment, the LKAS control is not being operated), and
determine, as a second upper limit lateral acceleration, an allowable upper limit value of an acceleration acting on the vehicle in the vehicle width direction of the vehicle in a period when the vehicle travels in the curve section in the second situation so as to make the second upper limit lateral acceleration be smaller than first upper limit lateral acceleration, and determine the second target vehicle speed based on the second upper limit lateral acceleration (see at least Hiroshi pg. 7, the second full paragraph, “The appropriate speed VS or the appropriate lateral acceleration GyS is set to be equal to or higher than the upper limit speed VKH or the upper limit lateral acceleration GyKH corresponding to the upper limit value of the assist torque output from the EPS actuator 18 during execution of the LKAS control mode.” And pg. 6, par. 1, lines 1-4, “control change unit 65 changes the appropriate speed VSK or the appropriate lateral acceleration GySK during execution of the LKAS control mode to the appropriate speed VS or the appropriate lateral acceleration GyS in the non-execution state of the LKAS control mode. Change to a smaller value than.” When the LKAS control mode is being executed, the appropriate speed for traveling through the curve VSK is set to a smaller value than the initial appropriate speed without LKAS control VS).
Regarding claim 3, the combination of Hiroshi and Otake teach all elements of claim 1. Hiroshi further teaches,
The vehicle control device according to claim 1, wherein the control unit is further configured to:
decrease the vehicle speed to the first target vehicle speed in such a manner that a magnitude of an acceleration of the vehicle does not exceed a first threshold acceleration, in the first situation (pg. 5, par. 1, lines 6-8, when the vehicle is not in the proper vehicle state, such as a state higher than the appropriate speed VS (calculated based on the allowable acceleration through a curve)… the brake actuator 15 is activated via the brake control unit 44. Automatically decelerate the vehicle. In this embodiment, steering control is not being executed); and
decrease the vehicle speed to the second target vehicle speed in such a manner that the magnitude of the acceleration of the vehicle does not exceed a second threshold acceleration which is set to be smaller than the first threshold acceleration, in the second situation (see at least Hiroshi pg. 7, the second full paragraph, “The appropriate speed VS or the appropriate lateral acceleration GyS is set to be equal to or higher than the upper limit speed VKH or the upper limit lateral acceleration GyKH corresponding to the upper limit value of the assist torque output from the EPS actuator 18 during execution of the LKAS control mode.” And pg. 6, par. 1, lines 9-12, operating unit 64 sets the target speed at the time of passing the curve so that the current speed VP of the host vehicle detected when passing the curve or the estimated current lateral acceleration GyP is equal to or lower than the upper limit speed VKH or the upper limit lateral acceleration GyKH. In this embodiment, steering control is being executed).
Regarding claim 5, the combination of Hiroshi and Otake teach all elements of claim 1. Hiroshi further teaches,
start decreasing the vehicle speed to the first target vehicle speed at a first start timing in the first situation; and
start decreasing the vehicle speed to the second target vehicle speed at a second start timing in the second situation, the second timing being determined to come earlier than the first start timing (pg. 2, last par., control change unit is in a state where the steering control is performed by the steering unit, compared to a state where the steering control is not performed. It is characterized by changing so that the operation start time of the safety device is advanced. This means that the start time for deceleration control is advanced to an earlier point if steering control is being executed).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Otake in view of JP-6237256. 
Regarding claim 4, the combination of Hiroshi and Otake teach all elements of claim 1. Hiroshi further teaches,
wherein the control unit is further configured to:
decrease the vehicle speed to the first target vehicle… in the first situation (pg. 4, par. 6, lines 6-10, calculates a lateral acceleration (appropriate lateral acceleration GyS) that is allowed when the curve recognition unit 61 appropriately passes through the curve… Next, the appropriate vehicle speed setting unit 62 calculates the speed of the vehicle that causes the vehicle to generate this lateral acceleration. In this embodiment, the LKAS control is not being operated); and
decrease the vehicle speed to the second target vehicle speed… in the second situation (see at least Hiroshi pg. 7, the second full paragraph, “The appropriate speed VS or the appropriate lateral acceleration GyS is set to be equal to or higher than the upper limit speed VKH or the upper limit lateral acceleration GyKH corresponding to the upper limit value of the assist torque output from the EPS actuator 18 during execution of the LKAS control mode.” pg. 6, par. 1, lines 9-12, operating unit 64 sets the target speed at the time of passing the curve so that the current speed VP of the host vehicle detected when passing the curve or the estimated current lateral acceleration GyP is equal to or lower than the upper limit speed VKH or the upper limit lateral acceleration GyKH. In this embodiment, steering control is being executed).
Neither Hiroshi nor Otake teach,
decrease the vehicle speed to the first target vehicle speed in such a manner that a magnitude of a derivation value of an acceleration of the vehicle does not exceed a first threshold jerk, in the first situation; and
decrease the vehicle speed to the second target vehicle speed in such a manner that the magnitude of the derivation value of the acceleration of the vehicle does not exceed a second threshold jerk which is set to be smaller than the first threshold jerk, in the second situation.
	JP-6237256 does teach,
decrease the vehicle speed to the first target vehicle speed in such a manner that a magnitude of a derivation value of an acceleration of the vehicle does not exceed a first threshold jerk, in the first situation (pg. 8, par. 9-10, determine upper limit of jerk based on lateral acceleration upper limit and then determine an upper limit of vehicle speed based on the jerk. In this embodiment, lane tracing control is not being executed); and
decrease the vehicle speed to the second target vehicle speed in such a manner that the magnitude of the derivation value of the acceleration of the vehicle does not exceed a second threshold jerk which is set to be smaller than the first threshold jerk, in the second situation (pg. 9, par. 3, calculates a vehicle speed upper limit value Vmax... which occurs when steering control is performed to travel the target locus calculated in step S3, is equal to or less than the steering angular speed upper limit value (the upper limit vehicle speed when steering control is performed is equal to or less than when the steering control is not being performed) and pg. 8, par. 12, vehicle speed upper limit value Vmax... that satisfy the following expression 12 are calculated as... the lateral jerk acceleration upper limit value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller for limiting a vehicle speed while traveling through a curve based on the calculated allowable lateral acceleration so that the vehicle speed while steering control is being executed is lower than the vehicle speed when steering control is not being executed as taught by the combination of Hiroshi and Otake to further include the controller for limiting a vehicle speed while traveling through a curve based on the calculated allowable jerk derived from the calculated allowable lateral acceleration so that the vehicle speed while steering control is being executed is lower than the vehicle speed when steering control is not being executed as taught by JP-6237256. One would be motivated to do this because the lateral jerk when the host vehicle travels on the target locus is equal to or less than the upper limit of the lateral jerk, it is possible to make the vehicle run smoothly and realize a traveling control with good ride comfort (JP 6237256, pg. 12, par. 2). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Otake in view of Yan et al. (US 20200317194), herein referred to as Yan.
Regarding claim 6, the combination of Hiroshi and Otake teach all elements of claim 1.
Neither Hiroshi nor Otake teach, wherein the control unit is further configured to:
determine whether or not a driver of the vehicle has performed a predetermined operation; and
set the second target vehicle speed to a value smaller than a value to which the second target vehicle speed is set when the driver has not performed the predetermined operation, when the driver has performed the predetermined operation.
	Yan does teach, wherein the control unit is further configured to:
determine whether or not a driver of the vehicle has performed a predetermined operation (par. 164, depression of a - button allows the value of cruise-set-speed to be decreased and par. 4, Plus and minus buttons provide for incremental speed variation whilst the cruise control is set is known in the art); and
set the second target vehicle speed to a value smaller than a value to which the second target vehicle speed is set when the driver has not performed the predetermined operation, when the driver has performed the predetermined operation (par. 181, the vehicle is configured to implement autonomous steering control. If the button is depressed by the user while automatic steering is being implemented, the set vehicle speed will be decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller for limiting a vehicle speed when traveling through a curve and when steering control is being executed as taught by the combination of Hiroshi and Otake to further include the controller for limiting a vehicle speed when traveling through a curve with a button that decreases the vehicle speed if actuated by the user that is operable with automatic steering as taught by Yan. One would be motivated to do this because the plus and minus buttons provide for incremental speed variation whilst the cruise control is set is known in the art (Yan, par. 4). 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and Otake in view of Ohmura et al. (US 20200384999), herein referred to as Ohmura. 
Regarding claim 7, the combination of Hiroshi and Otake teach all elements of claim 1. Hiroshi further teaches,
wherein, the sensing devices include at least a device configured to acquire information on surroundings of the vehicle (pg. 1, par. 3, lines 16-17, travel path recognition means for recognizing a travel path in the traveling direction of the host vehicle (for example, the photographing device));…
Neither Hiroshi nor Otake teach,
the control unit is further configured to set the second target vehicle speed to a value smaller than a value to which the second target vehicle speed is set when the information on the surroundings does not satisfy a predetermined condition, when the information on the surroundings satisfies the predetermined condition.
Ohmura does teach,
wherein, the sensing devices include at least a device configured to acquire information on surroundings of the vehicle (par. 36, camera 21 is configured to capture an image forward of the vehicle 1... Additionally, it is possible to provide a vehicle exterior camera for capturing an image laterally outward or rearward of the vehicle and par. 37, millimeter-wave radar 22 is a measurement device for measuring the position and speed of the object (particularly, a preceding vehicle)); and 
the control unit is configured to set the second target vehicle speed (par. 91, speed distribution setting part 10e is operable to set a plurality of speed limit distributions 40 according to a distance from the surrounding vehicle 3. In this embodiment, in all the driving support modes (speed limiting, speed control and steering control), traveling course correction processing is executed) to a value smaller than a value to which the second target vehicle speed is set when the information on the surroundings does not satisfy a predetermined condition, when the information on the surroundings satisfies the predetermined condition (par. 92 and fig. 6, the permissible upper limit relative speed is set such that it becomes smaller as the lateral distance and the longitudinal distance from the obstacle become smaller. If the vehicle is travelling using automatic steering, it is also traveling at the upper limit vehicle speed which is set by the user or based on the curvature of the road (par. 73). Therefore, if the vehicle is using automatic steering and is travelling at the upper limit speed and the vehicle longitudinal/lateral distance between another vehicle decreases under a range, the set vehicle speed is decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller for limiting a vehicle speed when traveling through a curve and when steering control is being executed as taught by the combined Hiroshi and Otake  to further include further reducing the vehicle speed when speed control and automatic driving is being executed though a curve based on if the longitudinal and lateral distance between another vehicle is equal to or smaller than a threshold distance as taught by Ohmura. One would be motivated to do this because in order to avoid dangers such as a situation where a preceding vehicle suddenly changes a course, the relative speed with respect to the obstacle is set to a lower value as the clearance becomes smaller (Ohmura, par. 88).
Regarding claim 8, Hiroshi and Otake in view of Ohmura teaches all elements of claim 1 and 7.
Neither Hiroshi nor Otake teach,
wherein the control unit is configured to determine that the information on the surroundings satisfies the predetermined condition when at least one of a first condition, a second condition, a third condition, and a fourth condition is satisfied, wherein,
the first condition is a condition satisfied when a width of the lane is equal to or smaller than a threshold width,
the second condition is satisfied when a distance between the vehicle and an other vehicle in a vehicle width direction of the vehicle is equal to or shorter than a first threshold distance,
the third condition is satisfied when the other vehicle approaches the vehicle in the vehicle width direction at a speed which is equal to or higher than a threshold speed, and
the fourth condition is satisfied when a distance between the vehicle and a structure around the vehicle is equal to or shorter than a second threshold distance.
Ohmura does teach,
wherein the control unit is configured to determine that the information on the surroundings satisfies the predetermined condition when at least one of a first condition, a second condition, a third condition, and a fourth condition is satisfied, wherein,
the first condition is a condition satisfied when a width of the lane is equal to or smaller than a threshold width,
the second condition is satisfied when a distance between the vehicle and an other vehicle in a vehicle width direction of the vehicle is equal to or shorter than a first threshold distance (par. 92 and fig. 6, the permissible upper limit relative speed is set such that it becomes smaller as the lateral distance and the longitudinal distance from the obstacle become smaller. If the vehicle is travelling using automatic steering, it is also traveling at the upper limit vehicle speed which is set by the user or based on the curvature of the road (par. 73). Therefore, if the vehicle is using automatic steering and is travelling at the upper limit speed and the vehicle longitudinal/lateral distance between another vehicle decreases under a range, the set vehicle speed is decreased),
the third condition is satisfied when the other vehicle approaches the vehicle in the vehicle width direction at a speed which is equal to or higher than a threshold speed, and
the fourth condition is satisfied when a distance between the vehicle and a structure around the vehicle is equal to or shorter than a second threshold distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller for limiting a vehicle speed when traveling through a curve and when steering control is being executed as taught by Hiroshi to further include further reducing the vehicle speed when speed control and automatic driving is being executed though a curve based on if the longitudinal and lateral distance between another vehicle is equal to or smaller than a threshold distance as taught by Ohmura. One would be motivated to do this because in order to avoid dangers such as a situation where a preceding vehicle suddenly changes a course, the relative speed with respect to the obstacle is set to a lower value as the clearance becomes smaller (Ohmura, par. 88).
Regarding claim 9, the combination of Hiroshi and Otake teach the vehicle control device according to claim 5, wherein the control unit is further configured to set a first start distance and a second start distance that is longer than the first start distance, 
wherein the first start distance is a distance between a position where the speed management control is to be started in the first situation and a position of a curve entrance, 
wherein the second start distance is a distance between a position where the speed management control is to be started in the second situation and the position of the curved entrance (See at least Hiroshi Figure 2 and pg. 2, last par., control change unit is in a state where the steering control is performed by the steering unit, compared to a state where the steering control is not performed. It is characterized by changing so that the operation start time of the safety device is advanced. This means that the start time for deceleration control is advanced to an earlier point if steering control is being executed and thus the distance is increased. See also Fig. 2 and pg. 5, second paragraph or discussion of calculating the distance for deceleration “when the vehicle A is traveling at a speed V1 (for example, speed V1⟩ appropriate speed VS), in order to properly pass the curve C existing forward in the traveling direction, the curve C The vehicle speed is set to the appropriate speed VS at the entrance position CS. At this time, for example, at a predetermined deceleration GS (for example, 0.2G = 0.2 × 9.8 m / s2), an appropriate speed VS (for example, 40 km / h) from the current speed V1 (for example, 100 km / h). ), The time T required for deceleration is obtained by T = (V1−VS) / GS. Then, based on this time T, the distance required for deceleration, that is, the required deceleration distance L0 is calculated, and the deceleration start position C0 (black circle C0 shown in FIG. 2) just before the required deceleration distance L0 from the entrance position CS of the curve C is calculated. Is set.”).
Regarding claim 10, the combination of Hiroshi and Otake teach the vehicle control device according to claim 1, wherein the control unit is further configured to: 
end the speed management control at a first end timing in the first situation; and
end the speed management control at a second end timing in the second situation, 
wherein the first end timing is later than the second end timing (as discussed above with respect to claim 5, Hiroshi teaches that when steering control is used the start time for deceleration control is at an earlier point, see at least Hiroshi Figure 2 and pg. 2, last par. and Fig. 2 and pg. 5, second paragraph or discussion of calculating the distance for deceleration and the time T required for deceleration is obtained by T = (V1−VS) / GS. Then, based on this time T, the distance required for deceleration. Thus, if the deceleration in the second situation occurs at an earlier point and thus an earlier time than that of the first situation, and the velocity of the second situation may only be slightly lower than the velocity in the first situation, then it flows that the end speed management control in the first situation would be later than the end speed management control in the second situation.)  
Regarding claim 11, the combination of Hiroshi and Otake teach the vehicle control device according to claim 10, wherein the control unit is further configured to set a first start distance and a second start distance that is longer than the first start distance, 
wherein the first start distance is a distance between a position where the speed management control is to be started in the first situation and a position of a curve entrance, 
wherein the second start distance is a distance between a position where the speed management control is to be started in the second situation and the position of the curved entrance (See at least Hiroshi Figure 2 and pg. 2, last par., control change unit is in a state where the steering control is performed by the steering unit, compared to a state where the steering control is not performed. It is characterized by changing so that the operation start time of the safety device is advanced. This means that the start time for deceleration control is advanced to an earlier point if steering control is being executed and thus the distance is increased. See also Fig. 2 and pg. 5, second paragraph or discussion of calculating the distance for deceleration “when the vehicle A is traveling at a speed V1 (for example, speed V1⟩ appropriate speed VS), in order to properly pass the curve C existing forward in the traveling direction, the curve C The vehicle speed is set to the appropriate speed VS at the entrance position CS. At this time, for example, at a predetermined deceleration GS (for example, 0.2G = 0.2 × 9.8 m / s2), an appropriate speed VS (for example, 40 km / h) from the current speed V1 (for example, 100 km / h). ), The time T required for deceleration is obtained by T = (V1−VS) / GS. Then, based on this time T, the distance required for deceleration, that is, the required deceleration distance L0 is calculated, and the deceleration start position C0 (black circle C0 shown in FIG. 2) just before the required deceleration distance L0 from the entrance position CS of the curve C is calculated. Is set.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The Examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662